DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“input device” in claim 1.
“air conditioning device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 11 recites the limitation "the one area".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce (US 20120330507A1), hereinafter referred to as Bruce.

Re claim 1 and 11, Bruce teaches vehicle comprising:
an air conditioning device (e.g. ¶ 13, “Vehicles are known to be equipped with various systems to control functions such as heating and cooling”);
an input device (e.g. 10) provided to receive a selection input (e.g. ¶ 20, “the user simply actuates the interface 10 using one simple motion”) of a user with respect to a blowing position of the air conditioning device (see e.g. Fig 3 the different ventilation modes), the input device including a first input area (upper 22) and a second input area (lower 22) for outputting an activation mark or a deactivation mark (illuminating or not) by the selection input (e.g. ¶ 21, “Upon being touched the lower arrow is illuminated so as to indicate to the user that the vehicle's ventilation system will begin blowing air to the feet of the passenger as indicated by illuminated arrow on the display 18”); and
a controller (15) configured to control output of the activation mark or the deactivation mark of the first input area and the second input area (see e.g. ¶ 18-19), wherein, in a state in which the air conditioning device is in an operating state and the activation mark of one of the first input area and the second input area is being output (e.g. Fig. 3B), the controller is configured to change the activation mark to the deactivation mark for a predetermined time when detecting the selection input for the one area of the user and control to maintain blowhole operation of the air conditioning device corresponding to the one area (e.g. ¶ 24, “The interface 10 will index through each of the modes, and progresses to the next mode after a predetermined period of time”).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.


Re claim 6 and 16, Bruce teaches the vehicle and method according to claim 1 and 11, wherein the input device is a touch display (e.g. ¶ 20, “touch screen”) that is configured to provide an area in which the first input area and the second input area are divided (see Fig 3 where they are divided). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (US 20210048213), hereinafter referred to as Albrecht, in view of Bruce.
Re claim 1 and 11, Albrecht teaches vehicle comprising:
an air conditioning device (e.g. abstract, “air-conditioning unit of a vehicle”);
an input device (e.g. 4) provided to receive a selection input (e.g. ¶ 56, “Combined elements, for example elements 3, 3′, can combine these functions in so far as information is displayed (e.g. arrows “filled in” or “not filled in”) and there is also a switching possibility. In this case, the switched state is displayed at the switching element. In the case of the elements 3, 3′, this involves the activation of the ventilation outlets in the middle (see element 3, open) and at the top (see element 3′, closed)”) of a user with respect to a blowing position of the air conditioning device (see e.g. Fig 1 the different ventilation modes illustrated by 3), the input device including a first input area (upper 3) and a second input area (lower 3) for outputting an activation mark or a deactivation mark (illuminating or not) by the selection input (e.g. ¶ 56, “Combined elements, for example elements 3, 3′, can combine these functions in so far as information is displayed (e.g. arrows “filled in” or “not filled in”) and there is also a switching possibility. In this case, the switched state is displayed at the switching element. In the case of the elements 3, 3′, this involves the activation of the ventilation outlets in the middle (see element 3, open) and at the top (see element 3′, closed)”); and
a controller (implicit) configured to control output of the activation mark or the deactivation mark of the first input area and the second input area.
Albrecht does not explicitly teach the limitation of wherein, in a state in which the air conditioning device is in an operating state and the activation mark of one of the first input area and the second input area is being output, the controller is configured to change the activation mark to the deactivation mark for a predetermined time when detecting the selection input for the one area of the user and control to maintain blowhole operation of the air conditioning device corresponding to the one area.
However, Bruce teaches a vehicle comprising a controller (15) configured to control output of the activation mark or the deactivation mark of the first input area and the second input area (see e.g. ¶ 18-19), wherein, in a state in which the air conditioning device is in an operating state and the activation mark of one of the first input area and the second input area is being output (e.g. Fig. 3B), the controller is configured to change the activation mark to the deactivation mark for a predetermined time when detecting the selection input for the one area of the user and control to maintain blowhole operation of the air conditioning device corresponding to the one area (e.g. ¶ 24, “The interface 10 will index through each of the modes, and progresses to the next mode after a predetermined period of time”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Albrecht and integrated wherein, in a state in which the air conditioning device is in an operating state and the activation mark of one of the first input area and the second input area is being output, the controller is configured to change the activation mark to the deactivation mark for a predetermined time when detecting the selection input for the one area of the user and control to maintain blowhole operation of the air conditioning device corresponding to the one area, in order to provide proper time for the user response (see Bruce ¶ 24).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 2 and 12, Albrecht, as modified, teaches the vehicle and method according to claim 1 and 11.  Albrecht, as modified, teaches wherein the input device further comprises a third input area (middle 3), when a selection input for an other area different from the one area among the first input area, the second input area and the third input area is detected within the predetermined time, the controller is configured to control the other area to output the activation mark, stop the blowhole operation of the air conditioning device corresponding to the one area and control to start the blowhole operation of the air conditioning device corresponding to the other area (the examiner notes that is implicit that such function is made when selecting a different area by 3 would stop blowing from the unselected and blow through the selected). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 3 and 13, Albrecht, as modified, teaches the vehicle and method according to claim 1 and 11.  Albrecht, as modified, teaches wherein the input device further comprises a third input area (middle 3), when a selection input for an other area different from the one area among the first input area, the second input area and the third input area is not detected from the user within the predetermined time, the controller is configured to control the output of the one area to change from the deactivation mark to the activation mark  (the examiner notes that as modified this limitation is teach since the method of control would apply to the third input area as well). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 4 and 14, Albrecht, as modified, teaches the vehicle and method according to claim 1 and 11.  Albrecht, as modified, teaches wherein the input device further comprises a third input area (middle 3), wherein the air conditioning device comprises a first blowhole, a second blowhole and a third blowhole, the first blowhole, the second blowhole, and the third blowhole being different in arrangement depending on a height of the inside of the vehicle (implicit see Fig 1 where is clear that it has 3 distinct blow out port to 3 position defined by the height as indicated by the seat). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 5 and 15, Albrecht, as modified, teaches the vehicle and method according to claim 1 and 11.  Albrecht, as modified, teaches wherein the input device further comprises a third input area (middle 3). Albrecht, as modified, does not explicitly teach the limitation of wherein the first input area, the second input area and the third input area are provided by a first push button, a second push button and a third push button, respectively; and wherein the first push button, the second push button and the third push button include a light emitter to output an activation mark or a deactivation mark. However, Bruce teaches the limitation of a vehicle comprising a first input area (upper arrow in fig 1), the second input area (lower arrow in fig 1) and a third input area (middle arrow in fig 1) are provided by a first push button (e.g. ¶ 3, “buttons”, upper button where arrow is), a second push button (e.g. ¶ 3, “buttons”, lower button where arrow is) and a third push button (e.g. ¶ 3, “buttons”, middle button where arrow is), respectively; and wherein the first push button, the second push button and the third push button include a light emitter (see light emitter in Fig 1 for each button) to output an activation mark or a deactivation mark.
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Albrecht and integrated wherein the first input area, the second input area and the third input area are provided by a first push button, a second push button and a third push button, respectively; and wherein the first push button, the second push button and the third push button include a light emitter to output an activation mark or a deactivation mark, in order to provide user more control over selection.
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 6 and 16, Albrecht, as modified, teaches the vehicle and method according to claim 1 and 11. Albrecht teaches wherein the input device is a touch display (e.g. ¶ 54, “touchscreen”) that is configured to provide an area in which the first input area and the second input area are divided (see Fig 1 where they are divided). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 7 and 17, Albrecht, as modified, teaches the vehicle and method according to claim 6 and 16. Albrecht teaches wherein the touch display further comprises a third input area (middle 3) and outputs a side of a seat (see seat in Fig 1) to a partial area on a screen of the touch display (see seat in Fig 1), and wherein the first input area is output as a first arrow pointing towards the top of the seat, the second input area is output as a second arrow pointing towards the middle of the seat, and the third input area is output as a third arrow pointing towards the bottom of the seat (see Fig 1). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Re claim 8 and 18, Albrecht, as modified, teaches the vehicle and method according to claim 7 and 17. Albrecht teaches wherein the touch display is configured to distinguish an activation mark and a deactivation mark by brightness or color of the first input area, the second input area, and the third input area (the examiner notes that as illustrated by Fig 1 the brightness is change based on the input selection, as in illuminating and not). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 9 and 19, Albrecht, as modified, teaches the vehicle and method according to claim 7 and 17. Albrecht teaches wherein the controller is configured to detect the selection input of the user by receiving a touch gesture (e.g. touch input) for any one of the first input area, the second input area, or the third input area, the touch gesture being output to the touch display. Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 10 and 20, Albrecht, as modified, teaches the vehicle and method according to claim 1 and 11. Albrecht, as modified, does not explicitly teach the limitation of wherein the controller is configured to detect the selection input of the user by receiving a swipe gesture for any one of the first input area or the second input area. However, the examiner takes official notice that the fact of using a swipe gesture in a touch screen for switching modes in an air conditioner falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Albrecht and integrated wherein the controller is configured to detect the selection input of the user by receiving a swipe gesture for any one of the first input area or the second input area, in order to provide alternate ways of control over selection. Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892)
Ansari (US 20160357262) teaches a swipe gesture for controlling ventilation in a vehicle (¶ 128-130).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/11/2022